FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

EMILIANO SANTIAGO,                    
              Petitioner-Appellant,
                v.
DONALD H. RUMSFELD, Secretary of
Defense; LES BROWNLEE, Secretary            No. 05-35005
of the United States Department of
the Army (Acting); RAYMOND                   D.C. No.
                                          CV-04-01747-OMP
BYRNE, Acting Adjutant General of
                                              ORDER
the Oregon National Guard; DAVID
DORAN, Captain, Detachment One,
Company D, 113 Aviation Unit
Commander,
            Respondents-Appellees.
                                      
                    Filed April 7, 2005

       Before: Sidney R. Thomas, Circuit Judge and
                  En Banc Coordinator.


                          ORDER

   The request for initial hearing en banc on the Appellant’s
motion for an injunction pending appeal was referred to the
entire court. No judge requested a vote of the active non-
recused judges on the initial hearing en banc request within
the time established for requesting a vote.

  Therefore, the request for initial hearing en banc on the
motion for an injunction pending appeal is DENIED. The
panel shall resume control of the case.

                            4175
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2005 Thomson/West.